                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


IN RE:                                          )     CASE NO. 19-11143
                                                )
TERESA M. HUDAK-JOHNSON                         )     CHAPTER 13 PROCEEDINGS
                                                )
                                                )     JUDGE JESSICA E. PRICE SMITH
                Debtor(s)                       )
                                                )
                                                )     NOTICE OF CERTIFICATE OF
                                                )     SERVICE OF CHAPTER 13 PLAN
                                                )
                                                )
                                                )


         Notice is hereby given that a copy of the Chapter 13 Plan was served on March 7, 2019,

upon the following: Internal Revenue Service, Insolvency, Room 493, 1240 E. 9th Street,

Cleveland, OH 44199-2001 (via regular U.S. mail); Office of the U.S. Attorney, Carl B. Stokes

United States Courthouse, 801 W. Superior Ave., Ste. 400, Cleveland, OH 44113 (via regular

U.S. mail) and U.S. Attorney General, 10th & Constitution Ave., Room 4400, Washington, DC

20530 (via regular U.S. mail).

                                             Respectfully submitted,

                                             /s/Lee R. Kravitz_________________________
                                             Lee R. Kravitz (Reg. #0025634)
                                             Attorney for Debtor(s)
                                             4508 State Road
                                             Cleveland, OH 44109
                                             216-749-0808
                                             Fax No. 216-749-5389
                                             Email: leekravitz@sbcglobal.net




 19-11143-jps      Doc 8     FILED 03/07/19     ENTERED 03/07/19 05:09:52          Page 1 of 2
                                 CERTIFICATE OF SERVICE

I certify that on March 7, 2019, a true and correct copy of Debtor's Chapter 13 Plan was served
upon the following:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

Lauren A. Helbling, Trustee
200 Public Square, Ste. 3860
Cleveland, OH 44114
(via ECF)

And on the following:

Internal Revenue Service
Insolvency - Room 493
1240 E. 9th Street
Cleveland, OH 44199-2001
(via regular U.S. mail)

Office of the U.S. Attorney
Carl B. Stokes
United States Courthouse
801 W. Superior Ave., Ste. 400
Cleveland, OH 44113
(via regular U.S. mail)

U.S. Attorney General
10th & Constitution Ave., Room 4400
Washington, DC 20530
(via regular U.S. mail)


                                                    /s/Lee R. Kravitz_____________
                                                    Lee R. Kravitz (#0025634)
                                                    Attorney for Debtor(s)




 19-11143-jps     Doc 8    FILED 03/07/19       ENTERED 03/07/19 05:09:52          Page 2 of 2
